DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11-12, 15-16 and 25-30 are pending
Claims 1-10, 13-14 and 17-24 have been canceled
Claims 11-12, 15-16 and 25-26 have been amended
Claims 27-30 are new
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15-16 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “a first set of one or more”, however in the context of claim 11 the term “set” reads on a noun as a group or collection of things that belong together or resemble one another, which would require two or more cords, ropes or cables


Claims 12, 16 and 27 refer to “one or more cords, ropes, or cables attached to the wind cinch device”. However, these claims depend from claim 11 which identifies “a first set of one or more cords, ropes, or cables” and “a second set of one or more cords, ropes, or cables”. It is unclear what set is being referred to in claims 12, 16 and 27.

Claim 15 recites a solar panel, however claims 11 from which claim 15 depends also identifies a solar panel. It is unclear if these are the same solar panels or different solar panels. 

Claim 26 recites the limitation "the one or more lines " in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 refers to “a first set of one or more cords, ropes, or cables”, however, claim 11 from which claim 28 depends also refers to “a first set of one or more cords, ropes, or cables”. It is unclear if these are the same sets or difference sets. Additionally Claims 28 refers to “a second set of one or more cords, ropes, or cables”, however, claim 11 from which claim 28 depends also refers to “a second set of one or more cords, ropes, or cables”. It is unclear if these are the same sets or difference sets.



The remaining claims are rejected as indefinite for being dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 15-16 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Evans US 2017/0373633 (US’633) in view of Feng US 2015/0207005 (US’005) and Kramp et al. WO/2018/210632 (WO’632) (US publication US2020/0333127).

Regarding claim 11, US’633 teaches a solar panel cleaning system includes a brush connected by a hose to a fluid supply. The brush has scrubbing material, such as bristles, attached to a brush body for mechanically cleaning the surface of the solar panel. The width of the contact surface of the scrubbing material (wind cinch device, the examiner notes that the term “wind cinch” is not an art recognized term and appear to be open to any cleaning surface. Applicant’s specification (para. 60-61 fig. 13-14) describes part 1300 as the wind cinch used for cleaning a solar cell and appears to be a general cleaning surface and does not loop around the solar cell or independently cinch to the solar cell when used for cleaning a solar cell. The lines, which are external to the wind cinch device are used to attach the wind cinch device to the solar cell. Therefore, placing a wind cinch device on a high point of the surface of the solar panel… pull the wind cinch device from the high point on the solar panel to a low point on the solar panel). The brush body may further support a fluid manifold that receives the fluid from the fluid supply. The fluid manifold may include nozzles that emit the fluid under pressure onto the solar panel. The fluid may be a cleaning solution (applying a cleaning solution to a surface of a solar panel) (abstract, para. 19-20). US’633 further teaches a handle 112 (one line) may be integral with (e.g., via molding, die cast, thermoforming, or other suitable means according to the materials of the brush body 110 and handle 112) or permanently (e.g., via welds or rivets) or removably attached to the brush body 110 (one line attached to the wind cinch device). In embodiments of removable attachment, the handle 112 may attach to the brush body 110 with any suitable fastener, friction fit configuration, latch, etc. The handle 112 advantageously attached to the middle of the brush body 110 in order to evenly distribute any force applied by a user during a scrubbing action (pressure the wind cinch device applies to the surface of the solar panel) (para. 22). The action of pulling the handle to move the scrubbing material in a downward stroke would include applying tension to one line. Therefore, US’633 teaches a method for cleaning a solar panel with a wind cinch device, the method comprising: applying a cleaning solution to a surface of a solar panel; placing a wind cinch device on a high point of the surface of the solar panel, applying tension to one or more lines attached to the wind cinch device to control the pressure the wind cinch device applies to the surface of the solar panel; and applying tension to the one or more lines attached to the wind cinch device to pull the wind cinch device from the high point on the solar panel to a low point on the solar panel.

US’633 does not teach the wind cinch composed of a material that can stretch, flex, and soak up water and that the applying tension is through a first set of one or more cords, ropes, or cables and a second set of one or more cords, ropes, or cables.


US’005 teaches a portable solar panel system (abstract). US’005 further teaches the portable solar power system 100 can optionally include a self cleaning system 112 including a cleaning brush 112A and a brush support/drive 112B. The self cleaning system 112 allows the portable solar power system 100 to remove contamination (e.g., snow, ice, dust, leaves, etc.) that may become deposited on the surface of the solar panels 104A-H. The cleaning brush 112A can be any suitable brush, sponge, squeegee, or other suitable device for removing the contamination or combinations thereof (para. 41). The cleaning material of US’633 includes a brush (para. 6, 26 fig. 1-4). Therefore, US’005 teaches that a sponge (a material that can stretch, flex, and soak up water) is a suitable device for removing the contamination from the surface of a solar cell and therefore is an art recognized alternative for the brush used in the method of US’633.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’633 to include the wind cinch composed of a material that can stretch, flex, and soak up water because US’005 teaches it is a suitable device for removing the contamination from the surface of a solar cell and therefore is an art recognized alternative for the brush used in the method of US’633 and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

US’633 does not teach that the applying tension is through a first set of one or more cords, ropes, or cables and a second set of one or more cords, ropes, or cables.

WO’632 teaches a device for inspection, cleaning or other types of examination of objects, e.g. rotor blades of wind power plants (para. 2). WO’632 further teaches the disclosure relates to an effective, reliable device for inspection, cleaning or other types of examination of objects. According to the disclosure, easy and reliable positioning, e.g. vertical positioning of the device, e.g. a frame structure or a robot or a different examination device or cleaning device, can be achieved (para. 4-5). a horizontal position control can be achieved on the system 2 using cable pull-ins. The horizontal position control can be achieved by one or more cable pull-ins 6, whereby a linear axis is realized. Here, the cables 15 of the cable pull-ins 6 are connected at all four corners 11 of the system 2, whereby the horizontal position control is ensured. At all four corners 11 of the system 2, the cables 15 are pulled in or out via a deflection roller using a linear axis in or on the frame of the system 2, in order to ensure a horizontal position of the system 2 (para. 28). Therefore, WO’632 teaches a cleaning device can be applied to a surface using two sets of cables connected to four corners of the device to easily and reliably positioning the device to perform the cleaning operation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US633 to include the applying tension is through a first set of one or more cords, ropes, or cables and a second set of one or more cords, ropes, or cables because WO632 teaches a cleaning device can be applied to a surface using two sets of cables connected to four corners of the device to easily and reliably positioning the device to perform the cleaning operation and applying a known technique to a known method ready for improvement to yield predictable results is obvious, see MPEP 2141 III (D).

Regarding claims 12 and 16, the modified method of US’633 teaches the solar cell cleaning process of claim 11. The modified method of US’633 further teaches that the scrubbing material is moved downward along the solar panel by pulling on the scrubbing device by a user (ground technician) to clean the solar panel surface, as discussed above. The downward motion would include pulling the scrubbing material off of the solar panel from the low point on the solar panel. Therefore, the modified method of US’633 further teaches applying tension to the one or more cords, ropes, or cables attached to the wind cinch device to pull the wind cinch device off of the solar panel from the low point on the solar panel, with regard to claim 12, and wherein one or more ground technicians perform the steps of applying tension to one or more cords, ropes, or cables attached to the wind cinch device to control the pressure the wind cinch device applies to the surface of the solar panel and applying tension to the one or more cords, ropes, or cables attached to the wind cinch device to pull the wind cinch device from the high point on the solar panel to a low point on the solar panel, with regard to claim 16.

Regarding claim 15, the modified method of US’633 teaches the solar cell cleaning process of claim 11. US’633 further teaches that solar panels are often installed on roofs high above ground (para. 2-3) and that the cleaning device is designed for manual operation (technician). Therefore, it would be obvious to elevate the technician to reach elevated installations.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’633 to include wherein one or more elevated technicians perform the steps of applying a cleaning solution applying a cleaning solution to a surface of a solar panel and affixing a wind cinch device around a high point of the solar panel because US’633 teaches that solar panels are often installed on roofs high above ground and it would be obvious to elevate the technician to reach elevated installations.

Regarding claim 26, the modified method of US’633 teaches the solar cell cleaning process of claim 11. 

The modified method of US’633 does not teach that the one or more cords, ropes, or cables are attached to rigging points connected directly to the material that can stretch, flex, and soak up water.

However, a claim which read on the prior art except with regard to the position of particular devices, is held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious. Shifting the position of the rigging points such that the rigging points make contact with the cleaning material would not have modified the operation of the cleaning device of the modified method of US’633.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’633 to include that the one or more cables are attached to rigging points connected directly to the material that can stretch, flex, and soak up water, because the modified method of US’633 teaches a cleaning device including multiple points of contact for cables that move a cleaning material along a surface and a claim which read on the prior art except with regard to the position of particular devices, has been held unpatentable because shifting the position of equipment which would not have modified the operation of the device is held to be obvious, see MPEP 2144.04 VI.C.

Regarding claims 27-29, the modified method of US’633 teaches the solar cell cleaning process of claim 11. The modified method of US’633 further teaches as discussed above, that the cables are connected at all four corners to easily and reliably positioning the device for performing cleaning. Such a configuration would require four distinct/not identical cables. Therefore, the modified method of US’633 further teaches applying tension to one or more cords, ropes, or cables attached to the wind cinch at rigging points positioned near the ends of the wind cinch and applying tension to one or more cords, ropes, or cables attached to the wind cinch at rigging points positioned away from the ends to the wind cinch, with regard to claim 27, applying tension one or more cords, ropes, or cables attached to the wind cinch device to control the pressure the wind cinch device applies to the surface of the solar panel includes applying tension to a first set of cords, ropes, or cables; and applying tension to at least one of the one or more cords, ropes, or cables attached to the wind cinch device to pull the wind cinch device from the high point on the solar panel to a low point on the solar panel includes applying tension to a second set of cords, ropes, or cables, the first set not being identical to the second set, with regard to claim 28 and the first set of one or more cords, ropes, or cables is not identical to the second set of one or more cords, ropes, or cable, with regard to claim 29.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US’633 in view of US’005 and WO’632 as applied to claim above, and further in view of Simonette et al. US 2006/0096050 (US’050).

Regarding claim 25, the modified method of US’633 teaches the solar cell cleaning process of claim 11.

The modified method of US’633 does not teach wherein the material that can stretch, flex, and soak up water comprises industrial car wash material.

US’050 teaches a washing system for an elevated surface including glass surfaces (abstract, para. 12, 35). US’050 further teaches vanes of polymeric filament or a stranded material that can stretch, flex, and soak up water) is effective for removing contamination from glass surfaces, are less abrasive than polymeric filament or brushes with relatively low cost and low abrasion resistance, yet a reasonable wear life.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’633 to include wherein the material that can stretch, flex, and soak up water comprises industrial car wash material because US’050 teaches that porous or closed cell foam strips (a stranded material that can stretch, flex, and soak up water) is effective for removing contamination from glass surfaces, are less abrasive than polymeric filament or brushes with relatively low cost and low abrasion resistance, yet a reasonable wear life and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Evans US 2017/0373633 (US’633) in view of Simonette et al. US 2006/0096050 (US’050) and Kramp et al. WO/2018/210632 (WO’632) (US publication US2020/0333127).

Regarding claim 11, US’633 teaches a solar panel cleaning system includes a brush connected by a hose to a fluid supply. The brush has scrubbing material, such as bristles (stranded material), attached to a brush body (a reinforcing member to hold the strands together) for mechanically cleaning the surface of the solar panel. The width of the contact surface of the scrubbing material (wind cinch device the wind cinch consisting essentially of a stranded material, a reinforcing member to hold the strands together, the examiner notes that the term “wind cinch” is not an art recognized term and appear to be open to any cleaning surface. Applicant’s specification (para. 60-61 fig. 13-14) describes part 1300 as the wind cinch used for cleaning a solar cell and appears to be a general cleaning surface and does not loop around the solar cell or independently cinch to the solar cell when used for cleaning a solar cell. The lines, which are external to the wind cinch device are used to attach the wind cinch device to the solar cell. Therefore, the term “wind cinch” is being interpreted as any cleaning surface that is part of a device) may be equal to the width of the solar panel, so that the solar panel may be cleaned with only upward and downward strokes. The tool further increases the user's reach to the top of a standard solar panel using an adjustable-length handle (placing a wind cinch device on a high point of the surface of the solar panel… pull the wind cinch device from the high point on the solar panel to a low point on the solar panel). The brush body may further support a fluid manifold that receives the fluid from the fluid supply. The fluid manifold may include nozzles that emit the fluid under pressure onto the solar panel. The fluid may be a cleaning solution (applying a cleaning solution to a surface of a solar panel) (abstract, para. 19-20). US’633 further teaches a handle 112 (one line) may be integral with (e.g., via molding, die cast, rigging point for attaching one or more lines to the wind cinch device). In embodiments of removable attachment, the handle 112 may attach to the brush body 110 with any suitable fastener, friction fit configuration, latch, etc. The handle 112 advantageously attached to the middle of the brush body 110 in order to evenly distribute any force applied by a user during a scrubbing action (pressure the wind cinch device applies to the surface of the solar panel) (para. 22). The action of pulling the handle to move the scrubbing material in a downward stroke would include applying tension to one line. Therefore, US’633 teaches a method for cleaning a solar panel with a wind cinch device, the method comprising: applying a cleaning solution to a surface of a solar panel; placing a wind cinch device on a high point of the surface of the solar panel, the wind cinch consisting essentially of a stranded material, a reinforcing member to hold the strands together, and rigging point for attaching one or more lines to the wind cinch device; applying tension to one or more lines attached to the wind cinch device to control the pressure the wind cinch device applies to the surface of the solar panel; and applying tension to the one or more lines attached to the wind cinch device to pull the wind cinch device from the high point on the solar panel to a low point on the solar panel.

US’633 does not teach the stranded material can stretch, flex, and soak up water and multiple rigging points for attaching multiple one or more lines to the wind cinch device and applying tension to some of the one or more lines.


US’050 teaches a washing system for an elevated surface including glass surfaces (abstract, para. 12, 35). US’050 further teaches vanes of polymeric filament or brushes provide good material removal, but can be too abrasive on glass surfaces. Cloth or fabric materials are less abrasive, but tend to be too expensive and can wear out quickly. Porous or closed cell foam strips (as are used in some car washing systems) have been found to be a good balance, with relatively low cost and low abrasion resistance, yet a reasonable wear life (para. 45). Therefore, US’050 teaches that porous or closed cell foam strips (a stranded material that can stretch, flex, and soak up water) is effective for removing contamination from glass surfaces, are less abrasive than polymeric filament or brushes with relatively low cost and low abrasion resistance, yet a reasonable wear life.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’633 to include the wind cinch composed of a material that can stretch, flex, and soak up water because US’050 teaches that porous or closed cell foam strips (a stranded material that can stretch, flex, and soak up water) is effective for removing contamination from glass surfaces, are less abrasive than polymeric filament or brushes with relatively low cost and low abrasion resistance, yet a reasonable wear life and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

US’633 does not teach multiple rigging points for attaching multiple one or more lines to the wind cinch device and applying tension to some of the one or more lines.

WO’632 teaches a device for inspection, cleaning or other types of examination of objects, e.g. rotor blades of wind power plants (para. 2). WO’632 further teaches the disclosure relates to an effective, reliable device for inspection, cleaning or other types of examination of objects. According to the disclosure, easy and reliable positioning, e.g. vertical positioning of the device, e.g. a frame structure or a robot or a different examination device or cleaning device, can be achieved (para. 4-5). a horizontal position control can be achieved on the system 2 using cable pull-ins. The horizontal position control can be achieved by one or more cable pull-ins 6, whereby a linear axis is realized. Here, the cables 15 of the cable pull-ins 6 are connected at all four corners 11 of the system 2, whereby the horizontal position control is ensured. At all four corners 11 of the system 2, the cables 15 are pulled in or out via a deflection roller using a linear axis in or on the frame of the system 2, in order to ensure a horizontal position of the system 2 (para. 28). Therefore, WO’632 teaches a cleaning device can be applied to a surface using two sets of cables connected to four corners of the device to easily and reliably positioning the device to perform the cleaning operation. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US633 to include multiple rigging points for attaching multiple one or more lines to the wind cinch device and applying tension to some of the one or more lines because US’127 teaches a cleaning device can be applied to a surface using two sets of cables connected to four corners of the device to easily and reliably positioning the device to perform the cleaning operation and applying a known technique to a known .

Response to Amendment

	Applicant’s amendments to independent claim 11 to include subject matter regarding a first and second set of one or more cords, ropes or cables has changed the scope of claim 11, and as a result, the 103 rejection of claim 11 as stated in the non-final office action mailed 10-4-21 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over US’633 in view of US’005 and WO’632 which includes both the rejection of claim 11 as stated in the non-final office action mailed 10-4-21 and additional discussion regarding the teachings of WO’632 relating to the features added to claim 11.


Response to Arguments
Applicant's arguments filed 2-3-22 have been fully considered but they are not persuasive. 
Applicants arguments with regard to the teachings of US’633 and US’005 and the added subject matter to claim 11 has been considered but are moot due to the references not being relied on for teaching the additional features.
	


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713